Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed 10/07/20 and the interview held 05/13/22, Claims 1-20 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pierre Nguyen on 05/13/22.
Based on the most recent set of claims filed 10/07/20, the application has been amended as follows: 
Claim 1 has been amended as follows:
1. (CURRENTLY AMENDED) A computer-assisted surgery system for obtaining a distance between at least two fixed points relative to a bone, comprising: a first accelerometer unit configured to be located at a first fixed location on the bone, and [[producing]] configured to produce first acceleration data during a movement of the bone; at least a second accelerometer unit configured to be located at a second fixed location on the bone, and [[simultaneously producing]] configured to simultaneously produce second acceleration data during said movement of the bone; at least one gyroscope unit configured to be fixed to the bone and [[simultaneously producing]] configured to simultaneously produce angular rates of change of said movement of the bone; a processor unit for obtaining the first and second acceleration data and the angular rates of change of said movement of the bone for calculating [[the]] a distance between the first fixed position and the second fixed position on the bone using a distance value of a distance vector between the first and second accelerometer units; and an interface [[to]] for outputting the distance between the first fixed position and the second fixed position [[relative to]] on the bone.
 
Claim 2 has been amended as follows:
2. (CURRENTLY AMENDED) The computer-assisted surgery system according to claim 1, wherein the processor unit includes a comparator module for isolating a centripetal acceleration value and a tangential acceleration value for each of the first and second accelerometer units by comparing the first acceleration data with the second acceleration data, and a distance calculating module for calculating the distance value of the distance vector between the first fixed position and the second fixed position on the bone for each said accelerometer unit using the angular rates of change of the at least one gyroscope unit, and the centripetal acceleration value and the tangential acceleration value of each said accelerometer unit.
 
Claim 3 has been amended as follows:
3. (CURRENTLY AMENDED) The system according to claim 1, further comprising a third accelerometer unit configured to be located at a third fixed location relative to the bone [[simultaneously producing]] and configured to simultaneously produce third acceleration data [[with]] during said movement of the bone, and wherein the processor unit is configured to calculate

Claim 4 has been amended as follows:
4. (CURRENTLY AMENDED) The system according to claim 3, wherein the interface is configured to output
 
Claim 5 has been amended as follows:
5. (CURRENTLY AMENDED) The system according to claim 1, wherein the processor unit is configured to obtainof said movement of the bone at least at a first time period and a second time period, the processor unit configured to calculate [[calculating]] the distance value of the distance vector between the first and second accelerometer units using data from the first time period and the second time period.

 Claim 6 has been amended as follows:
6. (ORIGINAL) The system according to claim 5, wherein the processor unit is configured to use

Claim 7 has been amended as follows:
7. (CURRENTLY AMENDED) The system according to claim 1, wherein the first accelerometer unit is configured to be positioned at a tibial cut, and wherein the processor unit is configured to validate
 
Claim 8 has been amended as follows:
8. (CURRENTLY AMENDED) The system according to claim 1, wherein the first accelerometer unit is configured to be positioned on a femur, and wherein the processor unit is configured to calculatea leg length discrepancy by comparing the distance value with a pre-operative distance value.
 
Claim 9 has been amended as follows:
9. (CURRENTLY AMENDED) The system according to claim 1, wherein at least one of the first and second accelerometer units is offset from its fixed location [[relative to]] on the bone by a support, and wherein the processor unit  is configured to factor a geometry of the support in calculating the distance between the first fixed position and the second fixed position on the bone.
 
Claim 10 has been amended as follows:
10. (CURRENTLY AMENDED) The system according to claim 1, wherein first accelerometer unit is paired with a [[respective]] first one of the at least one gyroscope unit, and the second accelerometer unit is paired with a second one of the at least one gyroscope unit, the processor unit configured to calculate [[calculating]] a relative orientation between anatomical landmarks at the first fixed position and the second fixed position using the angular rates of change of the first one and the second one of the at least one gyroscope units.

Claim 11 has been amended as follows:
11. (CURRENTLY AMENDED) The system according to claim 1, wherein at least one of the first and second accelerometer units is offset from its fixed location relative to the bone by a support, and wherein the processor unit includes an anatomy locator module [[comparator module]] for factoring the geometry of the support in calculating the distance between the first fixed position and the second fixed position.
 
Claim 14 has been amended as follows:
14. (CURRENTLY AMENDED) The system according to claim 12, wherein the support is a self-centering mechanism configured to be mounted to a malleolus [[malleoli]] and aligned with an ankle center.
 
Claim 15 has been amended as follows:
15. (CURRENTLY AMENDED) The system according to claim 1, wherein the processor unit is integrated into a common pod with one of the first and second accelerometer units.
   
Claim 19 has been amended as follows:
19. (CURRENTLY AMENDED) The system according to claim 18, wherein the interface includes a display on the common pod.
Claim 20 has been amended as follows:
20. (CURRENTLY AMENDED) The system according to claim 1, wherein the processor unit is configured to receivefirst and second accelerometer units by wireless communication.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a computer-assisted surgery system for obtaining a distance between at least two fixed points relative to a bone, comprising: a first accelerometer unit configured to be located at a first fixed location on the bone, and configured to produce first acceleration data during a movement of the bone; at least a second accelerometer unit configured to be located at a second fixed location on the bone, and configured to simultaneously produce second acceleration data during said movement of the bone; at least one gyroscope unit configured to be fixed to the bone and configured to simultaneously produce angular rates of change of said movement of the bone; a processor unit for obtaining the first and second acceleration data and the angular rates of change of said movement of the bone for calculating a distance between the first fixed position and the second fixed position on the bone using a distance value of a distance vector between the first and second accelerometer units; and an interface for outputting the distance between the first fixed position and the second fixed position on the bone, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Singh et al. (US PG Pub No. 2016/0007909).
Singh et al. discloses a knee balancing system for measuring performance parameters associated with an orthopedic articular joint comprising a force sensing module and one or more inertial measurement units, but Singh et al. fails to disclose
obtaining acceleration data and angular rates of change of at least one gyroscope unit using a processor unit for calculating a distance between a first fixed position on a bone of a first accelerometer unit and a second fixed position on a bone of a second accelerometer unit using a distance value of a distance vector between the first and second accelerometer units. Furthermore, no art was found which could have been used to reasonably modify Singh et al. to have the claimed features without destroying the invention.
Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775